Citation Nr: 1453772	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  99-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder on a secondary basis.

2.  Entitlement to service connection for a lumbar spine disorder on a secondary basis.

3.  Entitlement to an effective date earlier than March 6, 1998, for the grant of service connection for cold injury residuals with Raynaud s syndrome of the right foot and of the left foot.

4.  Entitlement to an initial rating for pes planus in excess of 10 percent.  

5.  Entitlement to an effective date for the grant of service connection for pes planus earlier than March 6, 1998.





WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to June 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a December 1999 rating decision of the RO in Atlanta, Georgia.

In November 2008, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  The Veteran had previously testified at a hearing (June 2003) before a Veterans Law Judge who is no longer at the Board.  A transcript of each hearing is associated with the claims file.  

In a decision dated in January 2013, the Board: granted service aggravation of bilateral pes planus; granted increased ratings for the Veteran's right and left foot cold injury residuals; denied service connection for lumbar and cervical spine disorders; and remanded the effective date for the grant of service connection for cold injury residuals of the feet.  The Veteran appealed that decision to the Veterans Court.  



In a single-judge decision dated in March 2014, the Veterans Court vacated that portion of the Board's decision denying service connection for cervical and lumbar spine disorders on a secondary basis, and remanded those issues to the Board for development consistent with the Veterans Court's Order.  The Veterans Court affirmed all other aspects of the Board's decision, including the denial of service connection for lumbar and cervical spine disorders on direct and presumptive service connection bases.  

In a September 2011 decision, the RO denied Special Monthly Compensation based on the need for aid and attendance.  In March 2012, the Veteran disagreed with that decision.  The RO issued a statement of the case in June 2014 and informed the Veteran that he had 60 days from the date of the letter to perfect his appeal.  The Veteran did not submit a VA Form 9 or equivalent regarding that issue.  It is therefore not on appeal to the Board.

The Veteran was previously represented in this appeal, but he submitted a revocation of his authority on November 5, 2014 and indicated his intent to pursue the appeal pro se.  

The issues of entitlement to an effective date earlier than March 6, 1998, for the grant of service connection for cold injury residuals with Raynaud s syndrome of the right foot and of the left foot, entitlement to an increased initial rating for pes planus, and entitlement to an earlier effective date for the grant of service connection for pes planus, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Cervical and lumbar spine disorders are not etiologically related to any service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disorder is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

2.  A lumbar spine disorder is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As noted above, the issues remanded by the Veterans Court are limited to entitlement to service connection on a secondary basis for cervical and lumbar spine disorders.  The Veterans Court found that the Board provided an inadequate statement in support of its finding that "even if the conditions are caused or aggravated by his pes planus[...], pes planus is not a service-connected disorder," noting that, in the same decision, the Board granted service aggravation of pes planus.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Allen, 7 Vet. App. at 448 (1995).

The Veteran has a current disability of the lumbar spine as well as a current disability of the cervical spine.  Diagnoses include lumbar spinal stenosis, cervical and lumbar degenerative disc disease, cervical and lumbar degenerative joint disease, myofascial pain syndrome, chronic pain syndrome, and fibromyalgia.  The Veteran underwent a cervical discectomy of the C2-3 and C3-4 vertebrae in September 1991 with post-surgical fusion.  

Service connection is currently in effect for bilateral cold injury residuals (rated at 30 percent each) and bilateral pes planus (rated at 10 percent).  Thus, the question remaining for resolution by the Board regards etiology.  

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against an etiological relationship between any service-connected disability and incurrence or aggravation of the Veteran's current cervical and lumbar spine disorders.  Rather, the evidence demonstrates that each disability is related to a motor vehicle accident in October 1990. 

Treatment records from the Chiropractic Life Center show that the Veteran was treated at that facility between September 1989 and February 1990; however, there is no description of a cervical or lumbar spine disability until October 1990, corresponding to a head-on motor vehicle accident in October 1990, in which the Veteran was unrestrained.  Findings at that time were consistent with bulging cervical and lumbar discs and cervical and lumbar radiculopathy.  

In a January 1991 Shallowford Community Hospital record, a private physician noted a 2-1/2 month history of neck pain following a motor vehicle accident, with onset of pain "shortly thereafter."  Other records from this facility reveal complaints of neck pain radiating to the left upper extremity and low back pain radiating into the left hip.  Diagnoses include cervical radiculopathy secondary to a herniated disc and low back pain with lumbar radiculopathy.  

In an August 1991 report of history and physical examination, a private physician documented the Veteran's report of persistent neck pain with numbness and tingling "since" the October 1990 automobile accident and the Veteran's report that he had never had a previous similar problem.  The diagnoses included a herniated cervical disc and cervical spondylosis.  

The Board finds that these records provide probative and reliable evidence regarding the onset of the disabilities, and the circumstances surrounding onset.  The Veteran's assertion in August 1991 that he had never had a previous similar problem is persuasive evidence that the onset of the cervical spine disability corresponded with the October 1990 motor vehicle accident.  Because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The Veterans Court has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at the time of the motor vehicle accident, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of symptoms.  Rather, it is the accuracy of the Veteran's account made in support of his claim which the Board finds is lacking.  Simply put, the accounts contemporaneous to the motor vehicle accident are more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

In July 2002 correspondence, the Veteran's wife stated that, in the approximately 18 years she had known the Veteran, he had had trouble with his neck and back.  While this tends to relate the onset of symptoms to a point prior to the motor vehicle accident, the Board also attaches greater accuracy and credibility to the contemporaneous accounts than to this account, which is also made in support of the Veteran's claim.  

While the Veteran was being treated by a chiropractor for several months prior to the motor vehicle accident, there is no medical opinion of record purporting to relate either causation or aggravation of the Veteran's cervical and lumbar spine disorders to any of the service-connected foot disabilities.  While the Board acknowledges the Veteran's assertion as to such a relationship, he has provided no meaningful explanation for this belief.  At a June 2003 Board hearing, the Veteran testified that, through his discussions with private doctors he has come to the understanding that his pes planus, back, groin, and testicle problems are all interrelated.  The Board notes that the Veteran has not identified the doctor who made this statement, nor has he submitted an opinion from the doctor to that effect.  Moreover, the statement itself, as related by the Veteran, is vague as to the nature of the asserted relationship, and does not tend to establish a causal or etiological relationship between the foot disorders and the cervical and lumbar spine disorders.  In other words, the fact that each of the named disorders causes pain is a relationship, thus making the disorders interrelated.  However, this is not a causal relationship.  The statement is materially lacking in detail and not probative evidence regarding etiology.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that establishing an etiologic link between foot disabilities and causation or aggravation of disorders of other areas of the musculoskeletal system falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  His assertion is therefore not competent evidence, and is of no probative weight.  

As there is no competent evidence supporting a relationship of causation or aggravation between any service-connected disability and the cervical and lumbar spine disorders, the Board concludes that service connection for cervical and lumbar spine disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2001, January 2004, and May 2006, under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  Moreover, the Veterans Court identified no VCAA notice issues in the March 2014 decision.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, adjudicative and clinical records from the Social Security Administration, and private treatment reports identified by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide the claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the only evidence that the Veteran's claimed cervical and lumbar spine disabilities are related to service-connected disabilities consists of his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  The Board has also found the Veteran's account of the onset of symptoms to be inaccurate.  Accordingly, the Board finds that referral for a VA medical examination and opinion regarding causation or aggravation is not warranted.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran verified that all available private records had been submitted.  Testimony was elicited regarding the Veteran's contentions as to the onset of his cervical and lumbar spine disorders.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a cervical spine disorder is denied. 

Service connection for a lumbar spine disorder is denied. 


REMAND

In January 2013, the Board remanded the issue of entitlement to an effective date earlier than March 6, 1998, for the grant of service connection for residuals of cold injury with Raynaud s syndrome of the right foot and of the left foot for issuance of a statement of the case.  A January 24, 2013 RO development memorandum acknowledges the Board's instruction, and indicates that an appeal process letter should first be sent to the Veteran.  That letter was sent on February 22, 2013.  The letter acknowledged the Veteran's disagreement and offered either the traditional appeal process or a Decision Review Officer assignment.  The Veteran responded in a letter dated February 26, 2013 and elected the traditional appeal process.  However, to date, the RO has not issued a statement of the case addressing this issue.  

The Veterans Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2013, the Veteran submitted a letter characterized as a notice of disagreement with a February 2013 rating decision.  The Veteran indicated disagreement with "all issues regarding your February 22, 2013 decision in its entirety."  

The rating decision mailed on February 22, 2013 implemented the Board's January 2013 decision.  Therefore, not all aspects of the decision are appealable.  The assignments of separate 30 percent ratings for bilateral cold injury residuals, effective March 6, 1998, cannot be appealed to the Board as all aspects of that determination are subject to the final January 2013 Board decision implemented by the RO decision.  In effect, the RO did nothing more than implement the Board's decision regarding the rating and effective dates.  

The Board also granted service aggravation of pes planus in that decision, but did not assign a disability rating or effective date.  The RO's determinations as to the disability rating (10 percent) and effective date (March 16, 1998) are therefore appealable.  The timely receipt of a notice of disagreement warrants a statement of the case regarding those issues.  

Accordingly, the issue of entitlement to an effective date earlier than March 6, 1998, for the grant of service connection for residuals of cold injury with Raynaud's syndrome of the right foot and of the left foot, and the issues of entitlement to an increased initial rating for pes planus, and entitlement to an earlier effective date for the grant of service connection for pes planus are REMANDED for the following action:

Provide the Veteran with a statement of the case in response to his April 1999 notice of disagreement with the effective date assigned for award of service connection for residuals of cold injury of the right foot with Raynaud's syndrome and award of service connection for residuals of cold injury of the left foot with Raynaud's syndrome, and with the January 2013 assignment of an initial rating of 10 percent for pes planus, and effective date of March 6, 1998, for the grant of service connection for pes planus.  Provide the Veteran with notice of his procedural and appellate rights.  Return those matters to the Board only if he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


